DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purdie et al (US 2016/0140300).
Regarding Claim 1, Purdie et al teach a method for characterizing an amount of training in a medical system (method for quality assurance for medical treatment using CT imaging; Figs 1, 18 and ¶ [0079]-[0080]), the method comprising: scanning, by a medical imaging scanner, a patient (CT images of a patient to be treated are acquired, step 1805; Fig 1, 18 and ¶ [0096]-[0097], [0111]); applying values for input features of a machine-learned network to the machine- learned network, the values being for the patient, at least one of the values being from the scanning, the applying resulting in an output by the machine-learned network (a proposed treatment plan for a patient is derived using machine learning based on historical data and compared to the patient data, step 1810; Fig 1, 18 and ¶ [0112]-[0113]); determining a relative position of the values for the input features of the patient to (a) values of the input features for training data used to train the machine-learned network and/or (b) a decision function of the machine-learned network (characterization includes determining the similarity of the feature of the patient data to the known predefined data to identify an appropriate proposed treatment plan, step 1820, 1825; Fig 1, 18 and ¶ [0114]-[0123]); and displaying an image of the output by the machine-learned network and the amount of training relative to the values for the patient, the amount of training being a function of the relative position (output data including a quality estimate of the proposed treatment plan from the machine learning is displayed to the user, step 1830; Fig 1, 18 and ¶ [0124]).  
Regarding Claim 2, Purdie et al teach the method of claim 1 (as described above), wherein determining the relative position comprises determining a distance (characterization of a treatment plan by determining similarity of patient data to historical data based on feature distances; ¶ [0114]).  
Regarding Claim 3, Purdie et al teach the method of claim 1 (as described above), wherein determining the relative position comprises determining a density (characterization of a treatment plan by determining similarity of patient data to historical data based on feature density value; ¶ [0118]).  
Regarding Claim 4, Purdie et al teach the method of claim 1 (as described above), wherein determining comprises determining the relative position to the values of the input features for the training data (characterization of a treatment plan by determining similarity of patient data to historical data based on relative position inside the patient and the ROI; ¶ [0206]).
Regarding Claim 5, Purdie et al teach the method of claim 1 (as described above), wherein determining comprises determining the relative position to decision function (characterization of a treatment plan by determining similarity of patient data to historical data based on various classification algorithms (support vectors, decision trees) or unsupervised learning (k-means clustering); ¶ [0253], [0289]-[0290]).  
Regarding Claim 6, Purdie et al teach the method of claim 1 (as described above), further comprising determining an amount of wrongly categorized training data of the training data due to the decision function relative to the values for the input features of the patient (a quality estimate is calculated to determine the quality of the proposed treatment plan from comparing the patient data to the historic data, step 1825; Fig 18 and ¶ [0119]-[0121]).  
Regarding Claim 7, Purdie et al teach the method of claim 1 (as described above), wherein displaying comprises displaying the amount of the training as a first confidence and displaying a global confidence provided by the machine-learned network with or as the output (the display includes a report of the calculated quality estimate, step 1830; Fig 18 and ¶ [0124]).  
Regarding Claim 8, Purdie et al teach the method of claim 1 (as described above), wherein displaying comprises displaying the amount of the training on a confidence bar, as a traffic light, as a binary indication of acceptance, or alphanumerically (the quality estimate can be based on a simple pass/fail determination (binary) and displayed as pass/fail in the report, step 1825, 1830; Fig 18 and ¶ [0119], [0124]).  
Regarding Claim 9, Purdie et al teach the method of claim 1 (as described above), further comprising thresholding the relative position, wherein displaying comprises displaying the amount as a warning where the relative position is above a threshold (the quality estimate will analyze data characteristics to a threshold value and generate an error or warning message if the quality estimate is below the threshold value, step 1825, 1830; Fig 18 and ¶ [0119], [0124]).  
Regarding Claim 10, Purdie et al teach the method of claim 1 (as described above), wherein the machine-learned network is a support vector machine or neural network, wherein determining comprises determining the relative position as a distance to the decision function of the support vector machine or neural network, the decision function being a line or surface (the machine-learning network will use a classification algorithm, including a support vector machines, in the characterization of a treatment plan by determining similarity of patient data to historical data based on feature distances; ¶ [0113]-[0114], [0233]).  
Regarding Claim 11, Purdie et al teach the method of claim 1 (as described above), wherein the machine-learned network is a k- means clustering, wherein determining comprises determining the relative position as a distance to a number of closest values for the training data (the machine-learning network will use unsupervised learning (k-means clustering) in the characterization of a treatment plan by determining similarity of patient data to historical data based on feature distances; ¶ [0113]-[0114], [0233], [0290]).  
Regarding Claim 12, Purdie et al teach the method of claim 1 (as described above), wherein the machine-learned network is a decision tree, wherein determining comprises determining the relative position as a distance to the decision function of the decision tree, the decision function of the decision tree being piece-wise straight sections (the machine-learning network will use a classification algorithm, including a decision tree, in the characterization of a treatment plan by determining similarity of patient data to historical data based on straight connections by feature distances; Figs 4a-4d and ¶ [0113]-[0114], [0233], [0253]).
Regarding Claim 13, Purdie et al teach the method of claim 1 (as described above), wherein the machine-learned network is a Bayesian model, wherein determining comprises determining the relative position as a distance to the decision function of the Bayesian model, the decision function comprising probability distributions (the machine-learning network will incorporate the patient data into the historical database to re-train the machine learning algorithm (a Bayesian model) for future use of the classification algorithm in determining similarity of patient data to historical data, determined by distances; ¶ [0113]-[0114], [0231], [0311]-[0312]).
Regarding Claim 14, Purdie et al teach the method of claim 1 (as described above), wherein determining comprises determining for a subset of the input features for the patient and the training data (a quality estimate is calculated to determine the quality of the proposed treatment plan from comparing the patient data to the historic data and can be based on a region of interest (subset of features), step 1815, 1825; Fig 18 and ¶ [0116]-[0121]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sjolund (US 2017/0177812) teaches a system and method for radiotherapy treatment planning including Bayesian models incorporated into the statistical models for the patient tissue analysis and proposed target dose.
	Wu et al (US 2018/0043182) teaches a system and method for automated radiation treatment planning and incorporates decision support analysis including a Bayesian model and machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667